___________

                                    No. 95-1842
                                    ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the District
David Isser Greene,                     *   of Minnesota
                                        *
              Appellant.                *           [UNPUBLISHED]

                                    ___________

                      Submitted:    November 14, 1995

                           Filed:   March 7, 1996
                                    ___________

Before McMILLIAN, FLOYD R. GIBSON and BRIGHT, Circuit Judges.
                               ___________


PER CURIAM.


     We revisit the sentence in this case.          In United States v. Greene,
41 F.3d 383 (8th Cir. 1994), we reversed the sentence of five months
imprisonment and five months home detention plus two years supervised
release and remanded the sentence to the district court for an evidentiary
hearing to determine the amount of the monetary loss related to the
sentence.


     On remand, the district judge reduced the amount of the loss for the
offense but for other reasons imposed the same sentence.      Greene then again
appealed.   We affirm.


     The record indicates that the district court relied on appropriate
grounds in imposing the sentence in this case.          We cannot say that the
district judge treated the defendant unfairly.
Even under appellant's sentence calculation, the sentencing judge might
have imposed a penalty of six months incarceration.


     Here the judge imposed a five-month concurrent sentence plus five
months home detention, all subject to work release privileges plus the two
years of supervised release.   In addition, defendant will be entitled to
credit for time already served pending appeal.   (Appellant's brief states
this period to be forty-two days).


     Finally, we observe that appellant's counsel at oral argument stated
that, during Greene's initial incarceration, prison officials did not
permit Greene work release as recommended by the district judge.      The
record in this case would indicate that work release privileges would be
appropriate and would benefit Greene as well as society.    We assume the
Bureau of Prisons will follow this work release recommendation from the
sentencing judge.


     We affirm without further opinion.    See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-